Citation Nr: 1600293	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case in August 2015.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268(1998).

In August 2015, the Board referred the issue of service connection for prostate carcinoma.  It is unclear whether the AOJ has taken any action on this matter.  Therefore, the Board once again refers the issue of service connection for prostate carcinoma to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not cause occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment. 






CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained.  The Veteran and his representative have also provided statements and argument in support of his claim.  VA examinations of the Veteran's PTSD were conducted in March 2012 and September 2015.  The examinations described the Veteran's psychiatric disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183(2002).

Entitlement to an Evaluation in Excess of 30 Percent for PTSD

The Veteran was granted service connection for his PTSD in August 1997 and granted a 0 percent rating.  His rating was then increased to 30 percent in July 1998.  In June 2011 the Veteran filed an increased rating claim, asserting that he is entitled to a rating in excess of 30 percent for his PTSD.  His claim was denied in an April 2012 rating decision, and the Veteran perfected an appeal as to this issue.  

With regard to the rating criteria for mental health disorders, a 30 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The Board notes that the Veteran received VA treatment for his mental health at the Martinez VAMC, and that these records are associated with the claims folder.  During his treatment, the Veteran exhibited symptoms including nightmares, angry outbursts, irritability and anxiety in social settings.  

In March 2012 the Veteran had an examination for his PTSD.  At that examination, the Veteran reported experiencing feelings of detachment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response and difficulty falling or staying asleep.  He also reported experiencing depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment and mild memory loss.  The examiner noted that the Veteran was able to manage his own financial affairs, and that the severity of his PTSD seemed to be relatively mild.  He found that the Veteran's symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In April 2014 the Veteran attended private counseling at the Lone Mountain Institute.  A report of his counseling is associated with the claims folder.  This report discusses the symptoms that the Veteran experiences, specifically his flashbacks, anxiety, panic and difficulty with concentration.  He noted his episodes of anger and irritability and stated that he has difficulty with authority figures and tends to isolate himself from others.  The medical professional diagnosed the Veteran with Axis I PTSD and assigned a GAF score of 45-50.  

Upon examination of the Veteran, the medical professional indicated that he was on time for his appointment and came casually dressed displaying appropriate hygiene.  His speech was clear and coherent and was oriented with logical associations.  His mood appeared depressed.  

In September 2015 the Veteran was afforded another VA examination to determine the current severity of his PTSD symptoms.  At that examination the examiner acknowledged that the Veteran had a previous diagnosis of PTSD, but found that his current symptoms were not reflective of a DSM-V PTSD diagnosis.  Instead, the examiner diagnosed the Veteran with depressive disorder, panic disorder and alcohol substance abuse.  The examiner found that the Veteran did not describe PTSD related symptoms of nightmares, flashbacks or triggers; instead, he reported experiencing depressed moods and panic attacks, gloomy feelings, irritability and anxiety.  The examiner found based on this symptomatology he would experience occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted that he was able to separate the Veteran's symptoms according to what disorder caused them; specifically, he attributed his panic symptoms to his panic disorder, his symptoms of depression to his depressive disorder and his substance abuse to his alcohol dependence.  

After a thorough review of the claims file, the Board finds that the Veteran does not meet the criteria for a schedular rating in excess of 30 percent at any time.  

The Veteran's reported symptoms at his March 2012 VA examination and his April 2014 counseling session do not warrant a rating in excess of 30 percent.  Specifically, the Veteran has not demonstrated that he experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week or impaired or abstract thinking.  The Veteran reported experiencing some memory loss and isolation, as well as depressed moods and anxiety; however the Board finds that these symptoms are not severe enough to warrant a higher 50 percent rating.  The Board notes that at his examination and during his counseling and treatment the Veteran has not reported experiencing hallucinations or delusions, and he does not demonstrate a desire to hurt others or himself.  He was also appropriately dressed at his examination, with good personal hygiene.  There are also references made to his having a girlfriend in the VA treatment records, thus indicating an ability to maintain relationships.
The examiner specifically indicated that the Veteran's symptoms were commensurate with a 30 percent rating.  

The Board acknowledges the fact that the private treatment records from April 2014 suggested the possibility of a worsening of psychiatric symptomatology, at least from the point of a lower GAF score being assigned.  

For that reason, the Board obtained another VA examination and updated VA treatment records.  However, the examiner in 20145 observed that the Veteran did not endorse the symptoms or incidents that he did at the 2014 examination.  The examiner also noted on several occasions that the Veteran appeared to be malingering or over reporting his symptoms.  Additionally, the VA treatment records appear to be more closely aligned with the VA examination reports that have bookended this appeal. 

The Board further notes at the Veteran's September 2015 examination the Veteran reported similar symptoms of panic attacks, depression and some suicidal ideations without any intent or plan.  However, the examiner was clear in that he declined to even diagnose the Veteran with PTSD, instead finding that these symptoms were due to separate psychiatric disorders.  As such, the evidence overall does not warrant a rating of 50 percent, as it is clear based on the Veteran's reports that he does not experience occupational and social impairment with reduced reliability and productivity.  Additionally, higher ratings of 70 and 100 percent are not warranted as the Veteran's PTSD symptoms do not reflect occupational and social impairment with deficiencies in most areas, or total occupation and social impairment.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of nightmares, and psychological agitation to external cues.  He reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms are generally more congruent with the assigned disability ratings than they would be with higher ratings during either period.  However, both VA examiners have concluded when asked what rating best captures the Veteran's psychiatric symptomatology that the 30 percent rating is most appropriate. 

As such, the Veteran's claim for a schedular rating in excess of 30 percent for PTSD is denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  See Thun v. Peake, Supra.  Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts his occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  As such, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for TDIU under Rice has been raised with regard to the issue of an increased rating for PTSD.  See Rice, Supra.  However, the Board notes that although at the Veteran's April 2014 counseling session he indicated that his PTSD has impacted his work, he has not stated that it has completely precluded him from obtaining any employment.  Furthermore, although at his September 2015 examination the Veteran noted that his depression and panic attacks make it difficult for him to work, this falls short of precluding work.  Thus, the Board finds that Rice is inapplicable. 


ORDER

An evaluation in excess of 30 percent for service connected PTSD is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


